SENTENCIA
Mediante trámite de mostrar causa, revisamos la correc-ción del dictamen del Tribunal Superior, Sala de Carolina, que desestima una demanda por el fundamento de carecer el Departamento de Recreación y Deportes de personalidad jurídica.
I — I
El estatuto original creador de la Administración de Parques y Recreo Públicos, 15 L.P.R.A. sec. 1 et seq., con-cedió a ésta personalidad jurídica. Además, podía demandar y ser demandada, 15 L.P.R.A. see. 2. Así lo reconocimos en Texidor v. Admon. de Parques, 85 D.P.R. 877 (1962), y Canchani v. C.R.U.V., 105 D.P.R. 352 (1976). Ese estatuto fue parcialmente derogado en todo aquello que estuviera en con-flicto con la nueva “Ley Orgánica del Departamento de Recreación y Deportes”, 3 L.P.R.A. sec. 442w y x. Esta última, con carácter de departamento ejecutivo, estableció el Departamento de Recreación y Deportes como sustituto. 3 L.P.R.A. sec. 442b. Por disposición específica el Departa-mento y su Secretario son los sucesores legales del Adminis-trador de Parques y Recreo Públicos con todos los poderes, prerrogativas y obligaciones y privilegios pertinentes a dicha posición, 3 L.P.R.A. sec. 442w. Se transfirieron al Departamento “todas las funciones, poderes, deberes y obliga-*142dones” de la Administración. (Énfasis suplido.) 3 L.P.R.A. sec. 442d.
Aunque de ordinario un departamento ejecutivo no tiene personalidad jurídica, el que nos ocupa constituye una excepción creada por mandato legislativo.
Según expuesto, desde sus orígenes la administración tenía facultad para demandar y ser demandada. Por ley cedió sus poderes al nuevo departamento. Como consecuen-cia es ineludible concluir que éste tiene facultad para demandar y ser demandado, siempre y cuando ello no esté en conflicto con su ley orgánica. No hemos encontrado con-flicto alguno entre la facultad para demandar y ser deman-dado y las disposiciones estatutarias. Del historial legislativo de la Ley Núm. 126 de 13 de junio de 1980, informes de las comisiones correspondientes y el debate tampoco lo hemos detectado.
La propia ley concede autoridad al departamento para acudir a los tribunales a interponer cualesquiera remedios legales que fueran necesarios para hacer efectivos sus propó-sitos, así como sus reglamentos y órdenes. 3 L.P.R.A. see. 442f(i) y 442n(c).
Nuestra decisión en Canchani v. C.R.U.V., supra, es enteramente armonizable. Allí resolvimos que: (1) la admi-nistración no era una corporación pública, sino una agencia gubernamental con personalidad jurídica independiente del Estado Libre Asociado, cuyas funciones ejerce en represen-tación del Gobierno de Puerto Rico; (2) la facultad para demandar y ser demandada tenía como consecuencia remover el manto de inmunidad soberana, que clásicamente goza el Estado; y (3) la forma para adquirir jurisdicción sobre dicha entidad era demandándola y diligenciando copia de la demanda y del emplazamiento al jefe ejecutivo de la admi-nistración y al Secretario de Justicia. Allí sólo se emplazó al administrador.
*143En el caso ante nos se emplazó con copia de la demanda al jefe ejecutivo de la Administración de Parques y Recreo Públicos y al Secretario de Justicia. Distinto a Canchani, aquí se cumplió satisfactoriamente con todo el trámite.
Se expide el auto y se dicta sentencia en que se revoca la del Tribunal Superior, Sala de Carolina, fechada 16 de sep-tiembre de 1983. Continuarán los trámites en instancia.
Así lo pronunció y manda el Tribunal y certifica la señora Secretaria. El Juez Asociado Señor Irizarry Yunqué emitió voto concurrente al cual se une el Juez Asociado Señor Rebollo López.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General

-0-